Title: The American Commissioners to John Paul Jones, 3 June 1778: résumé
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Jones, John Paul


<Passy, June 3, 1778: We have had numerous letters from Lieut. Simpson, and certificates from officers and others about him; although we do not wish to judge him, the certificates are most favorable to his character. Confining him anywhere except on the Ranger seems to us unjustifiably severe. We desire you to release him on parole, to take passage from Nantes in order to stand trial in America. Let us know what money is due him.
We have had an application for Mr. Andrew Fallen, one of your prisoners, in such terms that we wish you to parole him also, on condition that he say and do nothing prejudicial to the United States, and that when officially called upon he surrender again.>
